{¶ 22} I respectfully dissent. Although the majority is correct that an exception exists under Civ.R. 10(C) for written instruments attached to the complaint, in my opinion the exception does not apply here. Although Civ.R. 10(C) does not define a written instrument, case law has defined its parameters in terms of an account or a written contract. A transcript is more in the form of evidence attached to the complaint. Evidence should not become part of the complaint just because it is attached or incorporated by reference. Evidence other than written instruments needs to be examined within Civ.R. 56. I dissent and would reverse. *Page 1